                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

CADERO KING,

                   Plaintiff,                            8:18-CV-585

vs.
                                                           ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                   Defendant.

      The plaintiff, a non-prisoner, has filed an application to proceed in forma
pauperis on appeal (filing 26). The plaintiff's application demonstrates that he
is eligible to proceed in forma pauperis.


      IT IS ORDERED that the plaintiff's application to proceed in
      forma pauperis (filing 26) is granted, and his appeal shall be
      processed without payment of fees.


      Dated this 12th day of November, 2019.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
